Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 10/20/20 has been considered.
Drawings
The drawings filed 4/21/20 are acceptable to the examiner.
Claim Objections
Claims, 10 and 18 objected to because of the following informalities:  The limitations of claim 18 are the same as those of claim 6 and therefor do not further limit the invention.  It appears that claim 18 should depend from a claim other than claim 6.  Appropriate correction is required.  Claim 10 sets forth a “second preset period of time” without previously claiming a first preset period of time.  It appears that claim 10 should depend on claim 8 to provide the feature of the first preset period of time.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 12, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sezan et al. (US 9,955,939 B2).
Re claim 1:  Sezan et al. teaches a heart sound monitoring device (for example figure 9), comprising:
a plurality of heart sound sensors (a11-134), configured (in an array 405) to correspond to different heart sound auscultation positions in a region to be monitored and be capable of collecting vibration signals generated when the different heart sound auscultation positions are vibrated (column 13, lines 17-25 and column 15, lines 47-55); and
a heart sound locator(control unit 915), configured to determine a primary heart sound sensor and a secondary heart sound sensor in the plurality of heart sound sensors according to characteristics of the vibration signals collected by the plurality of heart sound sensors (by the determination of quality metric determined from the location of each of the sensors to provide the user with feedback indicating that the arrangement of sensors should be re-positioned (column 15, line 38 – column 16, line 60)).   
Re claim 12: Sezan et al. teaches a method for acquiring a heart sound signal by configuring a heart sound monitoring device comprising a plurality of heart sound sensors (outputs of each of the sensors (a11-134) from array (405) a heart sound locator (915),
the method comprising:
providing a plurality of heart sound sensors at different heart sound auscultation
positions in the region to be monitored, and acquiring vibration signals generated when the different heart sound auscultation positions are vibrated and collected by the plurality of heart sound sensors (column 13, lines 17-25 and column 15, lines 47-55); and
using the heart sound locator to determine a primary heart sound sensor for heart
sound monitoring in the region to be detected and a preset number of a secondary heart sound sensors surrounding the primary heart sound sensor in the plurality of heart sound sensors according to characteristics of the vibration signals collected by the plurality of heart sound sensors (by the determination of quality metric determined from the location of each of the sensors (locations of which are depicted in figure 9) to provide the user with feedback indicating that the arrangement of sensors should be re-positioned (column 15, line 38 – column 16, line 60)).    .
Re claims 6 and 18: see figure 9 teaching a uniformly arranged sensor array that includes a plurality of sensors 
Re claim 7: see teaching in column 13, lines 26-54 in which the plurality of sensors can be linked through a flexible material (such as woven or non-woven material)
Re claim 14: note the arrangement of sensors as depicted in figure 9 are at different auscultation positions (column 15, lines 47-55) and which allows for the sensors to have an identical area of sensing region and uniformly arranged in an array (see array arrangement of sensors taught by figure 9) satisfying at least the first part of claim 14 that has been written with alternative language by the use of “or” , claim 14, line 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sezan et al. in view of Zhang et al. (CN 106175751 A), cited by applicant.
The teaching of Sezan et al. is discussed above and incorporated herein.  Additionally, note that Sezan et al. teaches that the sensor array can be of various shapes (for example circular, column 13, line 2).  Sezan et al. however does not teach distribution areas of different densities set forth in claim 2.  Zhang et al. teaches in a similar environment such a feature (See for example circular sensor array in figure 3 having a first region formed by the last sensor in the top row and the last two sensors in the second row has a lower density due to a missing sensor in the first row above the last sensor in the second row) that has a lower density of sensors that a second region (for example a region formed the intersection of elements of the middle three rows and the middle three columns) allowing for the packing of sensors in a sensor array with a circular form.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the sensor array as taught by Zhang et al. into the circular array as taught by Sezan et al. to predictably provide a way of packing the individual sensors into a circular form.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  The relationship of distribution regions as set forth in claim 3 is taught by the circular arrangement of sensors in figure 3 of Zhang et al. since there is more area along the outer portion of the circular arrangement that does not contain sensors than there is in the middle portion of the sensor array.
Allowable Subject Matter
Claims 4-5, 8-11, 13, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The heart monitoring device including the features set forth in claim 3/1 that additionally includes region distribution ranges as set forth in claim 4 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 17 depend upon those features of claim 4.  The heart monitoring device including the features set forth in claim 2/1 that additionally includes a distribution region in the shape of a heart as set forth in claim 5 is neither taught by nor an obvious variation of the art of record.  The heart monitoring device including the features set forth in claim 1 that additionally includes in combination acquiring signals within a preset time period, calculate the heart sound envelopes , calculate heard sound components and spectrum information in which at least one having a center frequency point whose difference from the preset center frequency point of the region to be monitored falls within a preset numerical range and having the highest spectral energy, as the primary hear sound sensor as set forth in claim 8 is neither taught by nor an obvious variation of the art of record. Similar features are set foth in claim 15/12 The limitations of claims 9, 19 and 20 depend upon those features of claim 8/1.   The heart monitoring device including the features set forth in claim 1 that additionally includes in combination acquires vibration signals with a second preset period of time, calculate an average value , calculate heart envelopes , calculate heart sound components that correspond to the average signal value along with spectrum information and to compare the spectrum information about the heart components with preset standard spectrum information corresponding to a monitored region to acquire heart sound signal of the region to be monitored according to a comparison result as set forth in claim 10 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 11 depend upon those features of claim 10.  The claimed method which includes in combination the features of claim 12 that additionally calculates a signal average value using the sensors as provided and to determine a heart sound signal corresponding to a region to be monitored according to the signal average value as set forth in claim 13 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 16 depend upon those features of claim 13/12.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










									/ANDREW L SNIEZEK/                                                                                                            Primary Examiner                                                                                                                                                                                                                     AU 2688

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/27/22